—Order, Supreme Court, New York County (David Saxe, J.), entered March 24, 1997, which denied petitioner’s application pursuant to CPLR article 78 challenging a fair hearing determination of respondent Department of Social Services for failure to consider *296certain of petitioner’s claims, and dismissed the petition, unanimously affirmed, without costs.
The only issue properly before the Administrative Law Judge (ALJ) was the failure of the Human Resources Administration to take any action upon petitioner’s request for an advance Shelter Allowance. The ALJ ruled on that issue (in petitioner’s favor), and properly declined to reach, as beyond the scope of this fair hearing, petitioner’s claims that the placement of his children in foster care violated his constitutional right to free exercise of religion and his statutory right under Social Services Law § 131 (3) to be kept together with his family as far as possible (see, 18 NYCRR 358-2.12, 358-3.1). Concur— Ellerin, J. P., Wallach, Nardelli and Mazzarelli, JJ.